

Exhibit 10.2


PERFORMANCE STOCK UNIT AGREEMENT
PURSUANT TO THE
BOISE CASCADE COMPANY 2016 INCENTIVE COMPENSATION PLAN
 
 Participant:
[                        ]
 
 
Grant Date:
February 23, 2017

 
Target Number of Performance Stock Units (the “Target
PSUs”):    [                        ]
 
THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date above, is entered into by and between Boise Cascade Company, a
corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Boise Cascade Company 2016
Incentive Compensation Plan (the “Plan”).
 
1.    Incorporation by Reference; Plan Document Receipt.  This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments to the Plan adopted at any time unless such
amendments are expressly intended not to apply to this Agreement), and the terms
and provisions of the Plan are made a part of and incorporated in this Agreement
as if they were set forth in this Agreement.  Any capitalized term not defined
in this Agreement shall have the meaning given in the Plan.  The Participant
acknowledges receipt of a copy of the Plan and that he or she has read the Plan
carefully and fully understands it.  If there is any conflict between the terms
of this Agreement and the terms of the Plan, the terms of the Plan control.
 
2.     Grant of Performance Stock Unit Award.  The Company grants to the
Participant, as of the Grant Date, the number of PSUs specified above, as
adjusted pursuant to Section 3(a).  Except as otherwise provided by the Plan,
the Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason. No adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of the shares of Common Stock
underlying the PSUs, except as otherwise specifically provided for in the Plan
or this Agreement.
 
3.     Vesting.  The PSUs subject to this Award are subject to both a time-based
vesting condition (the “Time-Based Condition”) and a performance-based vesting
condition (the “Performance Condition”).  None of the PSUs shall vest unless and
until both the Time-Based Condition and the Performance Condition are
satisfied. 
 
(a)     Performance Condition.  The Performance Condition is based upon the
Company’s ROIC for the 2017 calendar year (the “Performance Period”).  Following
the end of the Performance Period, but in no event later than March 1, 2018, the
Committee shall certify the Company’s ROIC for the 2017 calendar year, and based
on the level of ROIC achieved and the table below, shall determine the
percentage of Target PSUs that are earned ( the “Earned PSUs”).
 
Level of Performance
 
2017 ROIC
 
Percentage of Target PSUs
that become Earned PSUs
Maximum
 
9.7%
 
200% (the Maximum Shares)
Target
 
5.7%
 
100%
Threshold
 
1.8%
 
50%

 




--------------------------------------------------------------------------------




(i)    The percentage of Target PSUs that become Earned PSUs for actual ROIC
between the Threshold level and the Target level or between the Target level and
the Maximum level shall be determined on a pro rata basis using straight line
interpolation. If actual ROIC is less than Threshold, none of the PSUs shall
become Earned PSUs and no further rights shall exist under this Agreement. The
number of Earned PSUs shall not exceed 200% of Target PSUs.
 
(ii)    ROIC. For purposes of this Agreement, “ROIC” is defined in Exhibit A.
 
(iii)    Change in Control.  If a Change in Control occurs during the
Performance Period, then the number of Earned PSUs shall equal the number of
Target PSUs; provided however that this Section 3(a)(iii) shall not apply if the
PSUs are replaced by an equivalent award providing for accelerated vesting in
connection with the Participant’s Termination following the Change in Control,
as determined by the Committee in its sole discretion.
 
(b)     Time-Based Condition. 


(i)     Vesting Date. Earned PSUs will satisfy the Time-Based Condition and vest
on March 1, 2020 (the Vesting Date). Except as otherwise provided in this
Section 3(b), a Participant must be employed on the Vesting Date to vest in the
Earned PSUs. If a Participant incurs a Termination prior to the Vesting Date
other than as provided in this Section 3(b), all Earned PSUs will be forfeited
immediately following the Participant’s Termination.


(ii)    No Partial Vesting. Except as provided pursuant to Section 3(b)(v),
there shall be no proportionate or partial vesting prior to the Vesting Date.
 
(iii)     Change in Control.  If a Change in Control which constitutes a “change
in the ownership of the corporation,” a “change in effective control of the
corporation,” or a “change in the ownership of a substantial portion of the
assets of the corporation,” as those terms are defined pursuant to Section 409A
of the Internal Revenue Code and the regulations thereunder, occurs prior to the
Vesting Date, then the Time-Based Condition shall be satisfied for all Earned
PSUs as of the date of the Change in Control and the Earned PSUs shall vest as
of the date of the Change in Control, so long as the Participant has not
incurred a Termination prior to the Change in Control; provided that this
Section 3(b)(iii) shall not apply if the PSUs are replaced by an equivalent
award providing for accelerated vesting in connection with the Participant’s
Termination following the Change in Control, as determined by the Committee in
its sole discretion.
 
(iv)    Termination due to death or Disability.  In the event of a Participant’s
Termination due to death or Disability during the Performance Period, then the
Time-Based Condition shall be satisfied as of the date of death or Disability
for all PSUs and the PSUs shall remain outstanding and shall have the
opportunity to satisfy the Performance Condition and become Earned PSUs.  In the
event of a Participant’s Termination due to death or Disability after the
Performance Period, the Time-Based Condition shall be satisfied as of the date
of death or Disability for all Earned PSUs.


(v)    Termination due to Retirement. In the event of a Participant’s Retirement
at any time prior to the Vesting Date, a pro rata portion of the Earned PSUs
shall be deemed to have satisfied the Time-Based Condition as of the later of
March 1, 2018 or the Participant’s Retirement date. The pro rata portion shall
be calculated as the number of Earned PSUs multiplied by a fraction, the
numerator of which is the number of full calendar months elapsed from March 1,
2017 through the Participant’s Retirement date, and the denominator of which is
36. For purposes of this Agreement, “Retirement” means the Participant’s
Termination after attainment of age 62 and completion of at least 15 years of
employment with the Company and its predecessors, or age 65 regardless of length
of employment.


(c)    Vested PSUs.  PSUs that have satisfied both the Time-Based Condition and
the Performance Condition are referred to as “Vested PSUs”.




--------------------------------------------------------------------------------




 
4.     Payment.
 
(a)    General.  Vested PSUs will be paid to the Participant in whole shares of
Common Stock.
 
(b)    Time of Payment. The designated payment date for purposes of Section 409A
of the Internal Revenue Code and the regulations thereunder shall be March 1,
2020 for Earned PSUs vesting pursuant to Section 3(b)(i), Section 3(b)(iv) and
Section 3(b)(v); and the date of Change in Control for Earned PSUs vesting
pursuant to Section 3(b)(iii). Delivery of shares pursuant to this Agreement
shall be made as soon as practicable following the designated payment date, and
in any case by the later of December 31st of the calendar year in which such
designated payment date occurs or the 15th day of the third calendar month
following the designated payment date.
 
5.    Dividends; Rights as Stockholder.  Cash dividends on shares of Common
Stock underlying the PSUs shall be credited to a dividend book entry account on
behalf of the Participant, provided that any cash dividends shall be held
uninvested and without interest, shall be subject to the same vesting conditions
as the PSUs to which they relate, and shall be paid in cash at the same time
that the shares of Common Stock underlying the Vested PSUs (if any) are
delivered to the Participant in accordance with Section 4.  Stock dividends on
shares of Common Stock underlying the PSUs shall be credited to a dividend book
entry account on behalf of the Participant, provided that any stock dividends
shall be subject to the same vesting conditions as the PSUs to which they
relate, and shall be paid in shares of Common Stock at the same time that the
shares of Common Stock underlying the Vested PSUs (if any) are delivered to the
Participant in accordance with Section 4.  The Participant shall have no rights
as a stockholder with respect to any shares of Common Stock underlying any PSU
unless and until the Participant has become the holder of record of such shares.
 
6.    Non-Transferability.  No portion of the PSUs (or the shares of Common
Stock underlying the PSUs) may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to the Company as a
result of forfeiture of the PSUs as provided in Section 3, unless and until the
shares are delivered to the Participant in accordance with Section 4 and the
Participant has become the holder of record of the shares.
 
7.    Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to choice of
law provisions.
 
8.    Tax Withholding.  The Company may deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to the PSUs. If
the Participant fails to remit any amounts requested by the Company, the Company
may otherwise refuse to issue or transfer any shares of Common Stock otherwise
required to be issued pursuant to this Agreement.  The Participant acknowledges
that if he or she is or becomes Retirement-eligible or Retires prior to the
Vesting Date, FICA and SDI obligations may apply prior to any payment pursuant
to Section 4. Any minimum statutory required withholding obligation with regard
to the Participant shall be satisfied by reducing the amount of cash or shares
of Common Stock otherwise deliverable to the Participant.
 
9.    Securities Representations.  This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant.  The Participant acknowledges, represents and warrants that:
 
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 9.




--------------------------------------------------------------------------------




 
(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issuable hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).
 
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and
(ii) any sale of the shares of Common Stock issuable hereunder may be made only
in limited amounts in accordance with the terms and conditions of Rule 144 or
any exemption therefrom.
 
10.    Entire Agreement; Amendment.  This Agreement, together with the Plan,
contains the entire agreement between the parties with respect to the grant of
PSUs, and supersedes all prior agreements or prior understandings, whether
written or oral, between the parties relating to such subject matter.  The
Committee may, in its sole discretion, modify or amend this Agreement from time
to time in accordance with and as provided in the Plan.  This Agreement may also
be modified or amended by a writing signed by both the Company and the
Participant.  The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practical after the
adoption of the modification or amendment.
 
11.    Notices.  Any notice by the Participant shall be given to the General
Counsel of the Company in writing and such notice shall be deemed duly given
upon receipt by the General Counsel.  Any notice by the Company shall be given
to the Participant in writing and such notice shall be deemed duly given upon
receipt at the address the Participant has on file with the Company.
 
12.     No Right to Employment.  Nothing in this Agreement shall interfere with
or limit in any way the right of the Company, its Subsidiaries or its Affiliates
to terminate the Participant’s employment or service at any time, for any reason
and with or without Cause. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee.
 
13.    Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.
 
14.     Compliance with Laws.  The grant of PSUs and the issuance of shares of
Common Stock hereunder shall be subject to, and shall comply with, the
requirements of any applicable foreign and U.S. federal and state laws,
rules and regulations (including, without limitation, the provisions of the
Securities Act, the Exchange Act and in each case the rules and regulations
promulgated thereunder) and any applicable securities exchange requirement.  The
Company shall not be obligated to issue the PSUs or any shares of Common Stock
pursuant to this Agreement if issuance would violate any applicable
requirements.  As a condition to the settlement of the PSUs, the Company may
require the Participant to satisfy any qualifications that the Company may deem
necessary or appropriate to evidence compliance with any applicable law or
regulation.
 
15.    Binding Agreement; Assignment.  This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign (except in accordance with Section 6)
any part of this Agreement without the prior express written consent of the
Company.
 
16.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.




--------------------------------------------------------------------------------




 
17.    Further Assurances.  Each party shall do and perform (or shall cause to
be done and performed) all further acts and shall execute and deliver all other
agreements, certificates, instruments and documents as either party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the Plan and the consummation of the transactions
contemplated hereunder.
 
18.     Severability.  The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties shall be enforceable to the fullest extent permitted by law.
 
19.    Acquired Rights.  The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of PSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the PSUs awarded under this Agreement) give the
Participant any right to any grants or awards in the future; and (d) any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary, and shall not be considered as part of such salary in the event of
severance, resignation or any other Termination.
 
20.    Clawback.  The rights contained in this Agreement shall be subject to
(i) any right that the Company may have under any Company recoupment policy or
other agreement or arrangement with the Participant, or (ii) any right or
obligation that the Company may have regarding the clawback of incentive-based
compensation under Section 10D of the Exchange Act, as amended (as determined by
the rules and regulations promulgated thereunder from time to time by the U.S.
Securities and Exchange Commission) or other applicable law.
  
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.
 
 
 
 
 
BOISE CASCADE COMPANY
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
Name:
 

 
Signature Page to Performance Stock Unit Agreement
 




--------------------------------------------------------------------------------




 EXHIBIT A
ROIC
 
“ROIC”, or Return on Invested Capital, for any period means, as determined by
the Committee in its good faith sole discretion, Net Operating Profit After
Taxes (“NOPAT”) divided by average invested capital.
 
(1)    NOPAT means net income plus after-tax financing expense. Net income means
EBITDA less depreciation expense, net interest expense, and income tax
provision.
 
(2)    Invested capital means capitalized lease expense plus total assets, less
current liabilities excluding short term debt. Average invested capital means a
rolling five-quarter average of invested capital.


 
 
 
Boise Cascade ($000)
 
 
 
 
2014
 
2015
 
2016
 
 
 
 
 
 
 
 
 
 
Net Operating Profit After Taxes ("NOPAT")
 
 
 
 
 
 
 
EBITDA
$
196,556


 
$
160,065


 
$
158,477


 
 
Depreciation and Amortization Expense
(51,439
)
 
(55,578
)
 
(72,847
)
 
 
Net Interest Expense
(21,812
)
 
(22,209
)
 
(24,194
)
 
 
Income before Income Taxes
123,305


 
82,278


 
61,436


 
 
Income Tax (Provision) Benefit at 38%
(46,856
)
 
(31,266
)
 
(23,346
)
 
 
Net Income
76,449


 
51,012


 
38,090


 
 
 
 
 
 
 
 
 
 
 
Financing Expenses
 
 
 
 
 
 
 
 
Interest
21,812


 
22,209


 
24,194


 
 
 
Leases
17,511


 
18,138


 
18,181


 
 
 
Pre-Tax Financing Expense
39,323


 
40,347


 
42,375


 
 
 
 
 
 
 
 
 
 
 
After-Tax Financing Expense (at 38%)
24,380


 
25,015


 
26,273


 
 
Net Income
76,449


 
51,012


 
38,090


 
 
 
Net Operating Profit After Taxes ("NOPAT")
$
100,829


 
$
76,027


 
$
64,363


A
 
 
 
 
 
 
 
 
 
Invested Capital ("IC")
 
 
 
 
 
 
 
Lease Expense
$
17,511


 
$
18,138


 
$
18,181


 
 
Lease Capitalization Rate
8.5
%
 
8.5
%
 
8.5
%
 
 
Capitalized Lease Expense
206,006


 
213,388


 
213,892


 
 
Total Assets
1,220,485


 
1,248,606


 
1,309,197


 
 
Current Liabilities, excluding Short-term Debt
(255,190
)
 
(258,116
)
 
(312,864
)
 
 
 
Invested Capital (period end)
$
1,171,301


 
$
1,203,878


 
$
1,210,225


 
 
 
 
 
 
 
 
 
 
 
 
Average Invested Capital
$
1,106,128


 
$
1,195,221


 
$
1,215,249


B
 
 
 
 
 
 
 
 
 
 
 
Return on Invested Capital ("ROIC")
9.1
%
 
6.4
%
 
5.3
%
A/B
 
 
 
 
 
 
 
 
 





